Citation Nr: 9935147	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In December 1997, the Board denied the appellant's claim.  
The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 1999 order, the 
Court granted a joint motion for remand, vacating the Board's 
decision and remanding it for additional proceedings.  The 
appellant's case has been returned to the Board for action 
consistent with the Court's decision.

Meanwhile, the appellant notified the Board in a February 
1998 letter that there may be an ethical conflict in this 
case.  The appellant indicated that the undersigned and the 
military officer who recommended the appellant's discharge 
from service share the same last name, "Goodman."  With 
respect to this issue, the Board notes that it is a 
coincidence and there is no familial relationship or 
potential conflict of interest with respect to "Major Noel 
Goodman" and the undersigned.  Thus, as there is no conflict 
of interest, the undersigned may address the appellant's 
claim. 

Moreover, the Board notes that in December 1997 the appellant 
elected to represent himself pro se, thereby removing the 
Disabled American Veterans as his representative.


REMAND

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, in this case, the Court has ordered 
that the question whether the appellant has submitted new and 
material evidence be reviewed de novo under 38 C.F.R. § 3.156 
(1999) because the Board used the Colvin standard in its 
September 1997 decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 1991).  Winters v. West, 12 Vet. App. 203, 208 
(1999) (en banc).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Winters.  If the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been filled.  Winters.  

In addition, during the pendency of this claim, the appellant 
submitted new evidence which has not been considered by the 
RO.  Given that the appellant has not waived RO consideration 
of this evidence, further development is required.

Therefore, in light of the above, this case is REMANDED for 
the following action:

1.  The RO should provide the appellant 
an opportunity to submit additional 
argument and evidence in support of the 
claim.

2.  After undertaking any additional 
indicated development, the RO must 
adjudicate on a de novo basis the claim 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder using the 
Hodge endorsed standard set forth at 38 
C.F.R. § 3.156.  See Winters.  The RO 
must consider all evidence of record.

If the benefit sought on appeal is not granted, the appellant 
should be furnished a supplemental statement of the case and 
be afforded an opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



